DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 1-11,14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laws US 2017/0074226 in view of Halsmer US 2005/0247292 and Houston et al US 2002/0010541.
In Re 1 Laws teaches:
1. An electronic carburetor injection system (100, fig. 1) for an internal combustion engine (title, abstract), comprising: 
a fuel injector (36) that delivers liquid fuel in the form of a spray discharge (inherent); 
an actuator cable that facilitates operation of the fuel injector (para 50);
a plate (31) that supports the fuel injector between a carburetor (32) and an intake manifold (33) (paras. 45-50); 
an oxygen sensor (“oxygen sensor” para. 64) disposed within an exhaust system (para. 64) of the engine; and 
an programmable (para 65) engine control unit (para. 50 “computer”) configured to operate the fuel injector according to signals received from at least the oxygen sensor (para. 64, figs. 12,16) whereby the engine control unit is configured to increase or decrease liquid fuel delivered by the fuel injector based on signals received from the oxygen sensor (steps 54-57 fig 12) and wherein the engine control unit is configured to control the operation of the fuel injector in cooperation with the fuel/air mixture delivered by the carburetor (fig 12 steps 51-57, paras 77-78 “That is, the oxygen level may be sensed locally, the AFR may be calculated locally or remotely, and the amount of fuel provided by each of the at least one fuel injectors may be controlled locally or remotely”; fig 16 step 79 paras 39,80);

wherein the plate (31) includes a central opening (see at least figs 2-3) that matches a first opening in the intake manifold and a second opening in a bottom portion of the carburetor (see para [0076] A spacer plate may be installed 43. The spacer plate may be installed in the foot print(s) of the previously installed carburetor(s).), wherein the central opening is configured to minimize turbulence of a fuel/air mixture passing between the carburetor and the intake manifold (Laws discloses an identical plate to instantly claimed plate, MPEP 2173.05g provides guidance for functional limitations, instant para 32 states “As will be appreciated, matching the opening 160 to the openings in the carburetor 104 and the intake manifold 128 minimizes obstruction and turbulence of the fuel/air mixture passing between the carburetor 104 and the intake manifold 128”, therefore since Laws teaches matching the footprints of the engine with his aftermarket plate and the structural wall of the plate is smooth and matching the footprint it too minimizes obstruction and turbulence).
Laws is silent as to, however, Halsmer teaches an actuator cable (paras. 13-14, control line diagrammed fig. 1 between 16 and 50) comprised of a fuel pump actuator cable to facilitate coupling the engine control unit (16) with a fuel pump (50).  Halsmer further teaches his fuel system is a modern improvement with many advantages (para 4).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Halsmer’s actuator cable to Law’s system to garner Halsmer’s advantages.
It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Houstons display to Laws in order to convey ECU information to the operator.
In Re 2-11,14-20, Law further teaches:
2. The system of claim 1, wherein the electronic carburetor injection system is a (taken as Laws system 100) fuel injection system that supplements a fuel/air mixture delivered to the engine by way of the carburetor (abstract, figs. 12-16).  
3. The system of claim 1, wherein the electronic carburetor injection system delivers a measured portion of additional fuel to the engine whenever a fuel/air mixture delivered by the carburetor is found to be lacking sufficient fuel to support a desired combustion of the fuel/air mixture within the engine (fig 12 steps 54-57, figs. 13-15 steps 61,62,65,66,69,70).
4. The system of claim 1, wherein coupling the electronic carburetor injection system with the carburetor operates to maintain a fuel/air mixture within a proper range across a multiplicity of driving conditions and changing environmental conditions (para. 66 “following factors”).  
5. The system of claim 1, wherein the electronic carburetor injection system may be configured to assist with cold starting the engine by operating for a temporary, predetermined time period following starting the engine (para. 66 “ability to start the engine, performance of the vehicle in cold weather” where Laws operates for a temporary predetermined time period per figs. 12-16).  

7. The system of claim 1, wherein the plate is a solid member having a uniform thickness that is suitable for being fastened between the carburetor and the intake manifold (figs. 1-4,7-9).  
8. The system of claim 1, wherein the plate is comprised of a rigid material that is capable of (claim limitation "capable of" interpreted as an intended result, where the limitations following "capable of" are not given patentable weight.  See MPEP 2111.04: "However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."") withstanding being fastened between the carburetor and the intake manifold, as well as tolerating (claim limitation "tolerating" interpreted as an intended result, where the limitations following "tolerating" are not given patentable weight.  See MPEP 2111.04: "However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."") engine operating temperatures and contact with liquid fuel (inherent to use and operation of an internal combustion engine).  
9. The system of claim 1, wherein the central opening allows the fuel/air mixture delivered by the carburetor to pass through the plate and enter the intake manifold (see fig 1).  

11. The system of claim 9, wherein the opening includes an injector port that allows the spray discharge to enter the intake manifold (fig 1, paras. 8-14,46,49).  
14. The system of claim 1, wherein the oxygen sensor is a wide-band 02 sensor (“oxygen sensor” paras. 51-52,64 wide band construed as ability to measure oxygen in exhaust manifold to control engine) that is suitable (claim limitation "suitable" interpreted as an intended result, where the limitations following "suitable" are not given patentable weight.  See MPEP 2111.04: "However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."") for being placed into contact with exhaust gases exiting the internal combustion engine during operation (paras. 51-52,64).  
15. The system of claim 1, wherein a sensor cable facilitates sensor data indicating the oxygen content of the exhaust gases being received by the engine control unit (paras. 15-16,50, step 46-47 fig. 11).  
16. The system of claim 1, wherein an actuator cable facilitates operation of the fuel injector by way of signals sent by the engine control unit (paras. 15-16,50, step 46-47 fig. 11).  
17. The system of claim 1, wherein the engine control unit is configured to control the operation of the fuel injector in cooperation with a fuel/air mixture delivered by the carburetor (figs. 10-16).  

19. The system of claim 1, wherein the engine control unit includes a fixed programming that is based upon a particular application of the internal combustion engine (paras. 65-66).  
20. The system of claim 1, wherein the engine control unit is configured to be programmable by an end-user (paras. 65-66).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laws US 2017/0074226 in view of Halsmer US 2005/0247292 and Houston et al US 2002/0010541 and Gruden et al US 4,258,681.
In Re 12, Laws teaches a fuel circuit may be implemented whereby a fuel pump (para 49 “fuel pump”) cooperates with a fuel pressure regulator (para 49 “fuel regulator”) to deliver high-pressure fuel to the fuel injector (pumps raise pressure), 
Laws does not teach unused fuel is directed back to a fuel tank at a lower pressure.  
However, Gruden teaches unused fuel is directed back to a fuel tank at a lower pressure (19 fig 1 col 2 ll. 25-35).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Gruden’s return line to Laws fuel circuit to return excess fuel to the fuel tank.
In Re 13, Law further teaches The system of claim 12, wherein the fuel pressure regulator and the fuel pump cooperate (para 49) to maintain high-pressure fuel delivery to the .  
Response to Arguments
Applicant’s arguments, see pgs 5-7, filed 2/15/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Laws in view of Halsmer and Houston as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CARL C STAUBACH/               Primary Examiner, Art Unit 3747